Case 3:08-cr-30023-DWD-PMF Document 171 Filed 07/27/21 Page 1 of 6 Page ID #977




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

      UNITED STATES OF AMERICA,                        )
                                                       )
            Plaintiff,                                 )
                                                       )
      vs.                                              )    Case No. 3:08-cr-30023-DWD-PMF-1
                                                       )
      ANTHONY WOMACK,                                  )
                                                       )
            Defendant.                                 )

                                    MEMORANDUM & ORDER

  DUGAN, District Judge:



  release (Doc. 151) and motion to appoint counsel. (Doc. 167) The motions are fully briefed

  and ripe for decision. 1 (Docs. 151, 157, 163, 167, 169 & 170) For the following reasons, the

  motions are due to be denied.

            In November 2008, Womack was convicted of distributing crack cocaine. (Doc. 37)

  In June 2009, Womack was sentenced to a term of imprisonment of 360 months and a

  term of supervised release of eight years. (D

                                    eer offender enhancement to his sentencing. (Doc. 89 at 6)




  1On June 7, 2021, Womack filed a motion for status
  response to his motion for compassionate release. (Doc. 165) The Court ordered the Clerk of Court to send

  (Doc. 166) In his subsequent motion to appoint counsel, Womack indicated that he still had not received


  argue his motion and does not require an additional reply from him to decide the motion. See SDIL-LR 7.1

  satisfied that multiple efforts have been made to send the United States
  has sufficient briefing from both parties to decide the motion.
Case 3:08-cr-30023-DWD-PMF Document 171 Filed 07/27/21 Page 2 of 6 Page ID #978




  The Seventh Circuit Court of Appeals confirmed that the district court correctly applied

  the career offender enhancement but remanded for resentencing for other reasons. (Doc.

  89) On remand, the district court imposed th

  3) Womack appealed, and the Seventh Circuit again remanded for resentencing, this time

  because of the newly enacted Fair Sentencing Act of 2010. (Doc. 116-2) The district court

  resentenced Womack to a term of imprisonment of 262 months and a term of supervised

                                                  ck again appealed, but the Seventh Circuit

                                                  that Womack qualified as a career offender.

  (Doc. 148-2 at 2)

         In December 2015, Womack filed a motion to vacate, set aside, or correct his

  sentence pursuant to 28 U.S.C. § 2255. Womack v. United States, No. 15-cv-1376 (Doc. 1). In



  aggravated fleeing was used as a predicate offense under the



  to dismiss the petition without prejudice. (No. 15-cv-1376, Docs. 7 & 8) Womack filed his

  motion for compassionate release in December 2020, arguing that changes to the

  sentencing statutes since his own sentencing constitute extraordinary and compelling

  reasons for a sentence modification under the First Step Act. (Doc. 1)

                                 THE FIRST STEP ACT OF 2018

         Prior to the passage of the First Step Act, a defendant seeking compassionate

  release first had to request it from the Director of the Bureau of Prisons. 18 U.S.C.

  § 3582(c)(1)(A) (2018). The First Step Act of 2018 modified that provision to allow

                                              2
Case 3:08-cr-30023-DWD-PMF Document 171 Filed 07/27/21 Page 3 of 6 Page ID #979




  incarcerated defendants to seek compassionate release from a court on their own motion

  after exhausting administrative rights to appeal a failure of the Bureau of Prisons to bring

  a motion on their behalf or the lapse of 30 days from the receipt of such a request by the

                                                                     2   The defendant bears the burden

  of showing that he is entitled to relief under the First Step Act. United States v. Gold, 459

  F. Supp. 3d 1117, 1119 (N.D. Ill. 2020).

            After such a motion is filed, either by the Director of the Bureau of Prisons or by

  the defendant, the Court may reduce the term of imprisonment after considering the

  factors set forth in 18 U.S.C. § 3553(a) to the extent they are applicable, upon a finding

                                                               nt such a reduction . . . and that such a

  reduction is consistent with applicable policy statements issued by the Sentencing

                                                                  r, if the motion is brought by the



  by them. United States v. Gunn

  policy statement essentially restates § 3582(c)(1)(A), but the Application Notes to the

  policy statement suggest specific circumstances under which extraordinary and

  compelling reasons exist for reducing a sentence: (A) the medical condition of the

  defendant; (B) the age of the defendant, and (C) family circumstances. Application Notes,

                                                                                    s determined by the

  Director of the Bureau of Prisons, there exists in the defe




  2   The United States does not contend that Womack failed to exhaust his administrative remedies.

                                                       3
Case 3:08-cr-30023-DWD-PMF Document 171 Filed 07/27/21 Page 4 of 6 Page ID #980




  and compelling reason other than, or in combination with, the reasons described in

                                     Id. Additionally, the policy statement requires the



  pursuant to 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13.

                                         DISCUSSION

                                                   Act changed the definition of a predicate

  conviction for an enhanced sentence under 21 U.S.C. § 851 from

                                                                         United States v. King,

  No. 1:03-cr-182-JPH-MJD, 2020 WL 1274998, at *1 (S.D. Ind. Mar. 16, 2020). While



  he does observe that were he sentenced today, the guideline range for his sentence would



  months. (Doc. 151 at 9) He argues that the disparity of 170 months from low-end to low-

  end constitutes an extraordinary and compelling reason for compassionate release. (Doc.

  151 at 10) However, this Court finds that the disparity between the results of the different

  sentencing guidelines does not amount to an extraordinary and compelling reason for

  sentence modification. See United States v. Thomas, No. 10-30046, 2020 WL 4917730, at *5

  (C.D. Ill. Aug. 21, 2020),     , No. 20-2683, 2021 WL 1711808 (7th Cir. Apr. 30, 2021).

  Congress chose not to make the First Step Act retroactive, and this Court will not use

  compassionate release to do what Congress did not.

         Further, the United States has pointed to significant evidence that Womack poses




                                               4
Case 3:08-cr-30023-DWD-PMF Document 171 Filed 07/27/21 Page 5 of 6 Page ID #981




  into an occupied residence, multiple instances of domestic battery, driving at speeds

  greater than 64 miles per hour in a neighborhood while fleeing from a police officer, 48

  traffic-related convictions, and numerous drug-related crimes (Doc



  the safety of others, the Court finds this to be a relevant factor weighing against sentence

  modification for Womack. See Thomas

                                                   lication Notes may continue to inform the



         Finally, there is a problematic tension                         mpassionate release

  motion and the relief offered under 28 U.S.C.

  wishing to collaterally attack his conviction or sentence must do so under § 2255 in the

                         Chazen v. Marske, 938 F.3d 851, 856 (7th Cir. 2019). Womack stops

  short of attacking his sentence but seeks to use the First Step Act to achieve the same

  result. The Seventh Circuit has voiced

  compassionate release provision being used too broadly:

         [W]e are not saying that extraordinary and compelling individual
         circumstances, such as a terminal illness, cannot in particular cases supply
         the basis for a discretionary sentencing reduction of a mandatory minimum
         sentence. But we are saying that the discretion conferred by [the First Step
         Act] does not include authority to reduce a mandatory minimum sentence
         on the basis that the length of the sentence itself constitutes an
         extraordinary and compelling circumstance warranting a sentencing
         reduction. And so too do we worry that a contrary conclusion about the
         scope of the discretion conferred by [the First Step Act] would allow the
         compassionate release statute to operate in a way that creates tension with
         the principal path and conditions Congress established for federal prisoners
         to challenge their sentences. That path is embodied in the specific statutory
         scheme authorizing post-conviction relief in 28 U.S.C. § 2255 and

                                               5
Case 3:08-cr-30023-DWD-PMF Document 171 Filed 07/27/21 Page 6 of 6 Page ID #982




           accompanying provisions.

  United States v. Thacker, No. 20-2943, 2021 WL 2979530, at *4 (7th Cir. 2021). But it would



  § 2255. United States v. Carraway, 478 F.3d 845, 848 (7th Cir. 2007) (affirming dist

  recharacterization of a motion as having been brought under §



                                  ated any basis for relief under § 2255 and almost certainly

                                            ar period of limitation had run. See 28 U.S.C.

  § 2255(f). In short, neither the First Step Act nor § 2255 can provide Womack the relief he

  seeks.

           Womack also filed a motion to appoint counsel after filing his compassionate

  release motion. (Doc. 167) The compassionate release motion is not particularly complex,

  either factually or legally, and Womack appears well able to represent himself in this

  matter. Therefore, the Court will not exercise its discretion to appoint Womack counsel.

  For these reasons, Woma                                       lease (Doc. 151) and to appoint

  counsel (Doc. 167) are DENIED.

           SO ORDERED.

           Dated: July 27, 2021

                                                            ______________________________
                                                            DAVID W. DUGAN
                                                            United States District Judge




                                                 6
